        Case 3:18-cv-04312-VC Document 83 Filed 04/22/19 Page 1 of 4



CAREN P. SENCER, Bar No. 233488
KERIANNE R. STEELE, Bar No. 250897
ERIC WIESNER, Bar No. 259672
WEINBERG, ROGER & ROSENFELD
A Professional Corporation
1001 Marina Village Parkway, Suite 200
Alameda, California 94501
Telephone (510) 337-1001
Fax (510) 337-1023
E-Mail: courtnotices@unioncounsel.net
        csencer@unioncounsel.net
        ksteele@unioncounsel.net
        ewiesner@unioncounsel.net

SCOTT A. KRONLAND, Bar No. 171693
JEFFREY B. DEMAIN, Bar No. 126715
P. CASEY PITTS, Bar No. 262463
ALTSHULER BERZON LLP
177 Post Street, Suite 300
San Francisco, California 94108
Telephone: (415) 421-7151
Facsimile: (415) 362-8064
E-Mail: jdemain@altshulerberzon.com
        skronland@altshulerberzon.com
        cpitts@altshulerberzon.com


Attorneys for Defendant SERVICE EMPLOYEES
INTERNATIONAL UNION, LOCAL 521

Additional Counsel for additional Defendant listed on following page
                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                              SAN FRANCISCO DIVISION

JORGE BERMUDEZ, et al.,                            No. 3:18-cv-04312-VC

                            Plaintiffs,            STIPULATION TO POSTPONE
                                                   FURTHER CASE MANAGEMENT
       and                                         CONFERENCE; PROPOSED ORDER

SERVICE EMPLOYEES                                  Date: May 7, 2019
INTERNATIONAL UNION, LOCAL 521,
and COUNTY OF SANTA CLARA,                         Time: 2:30 PM

                            Defendants.            Courtroom: 04

                                                   Judge: Vince Chhabria




                                              1
         Stipulation to Postpone Futher Case Management Conference; Proposed Order
                                    No. 3:18-cv-04312-VC
          Case 3:18-cv-04312-VC Document 83 Filed 04/22/19 Page 2 of 4




       WHEREAS, on April 16, 2019, the Court issued its Order Granting in Part and Denying

in Part Motion for Summary Judgment, Dkt. #82; and

       WHEREAS, the Order scheduled a further telephonic case management conference for

Tuesday, May 7, 2019 at 2:30pm, and required the filing of a joint case management statement

by Tuesday, April 30, 2019; and

       WHEREAS, counsel for defendant Service Employees International Union, Local 521 is

not able to attend a telephonic case management conference at the scheduled time; and

       WHEREAS, no party will be prejudiced by a short postponement of the further

telephonic case management conference;

       THEREFORE, the parties hereby stipulate to postpone the further telephonic case

management conference to Tuesday, May 14, 2019, at 2:30pm, and to postpone the deadline for

filing a joint case management statement to Tuesday, May 7, 2019.


 Dated: April 22, 2019                        WEINBERG, ROGER & ROSENFELD
                                              A Professional Corporation


                                              /s/Eric Wiesner
                                       By:         CAREN P. SENCER
                                                   KERIANNE R. STEELE
                                                   ERIC WIESNER

                                              Attorneys for Defendant SERVICE EMPLOYEES
                                              INTERNATIONAL UNION, LOCAL 521



                                               ALTSHULER BERZON LLP


                                              /s/P. Casey Pitts
 Dated: April 22, 2019                 By:         SCOTT A. KRONLAND
                                                   JEFFREY B. DEMAIN
                                                   P. CASEY PITTS

                                              Attorneys for Defendant SERVICE EMPLOYEES
                                              INTERNATIONAL UNION, LOCAL 521




                                                 2
           Stipulation to Postpone Futher Case Management Conference; Proposed Order
                                      No. 3:18-cv-04312-VC
          Case 3:18-cv-04312-VC Document 83 Filed 04/22/19 Page 3 of 4




                                                 OFFICE OF THE COUNTY COUNSEL



                                                 /s/Nancy J. Clark
 Dated: April 22, 2019                   By:            NANCY J. CLARK

                                                 Attorneys for Defendant
                                                 COUNTY OF SANTA CLARA




                                                 BANYS, P.C.


                                                 /s/Richard C. Lin
 Dated: April 22, 2019                   By:           CHRISTOPHER D. BANYS
                                                       RICHARD C. LIN
                                                       JENNIFER GILBERT

                                                 Attorneys for Plaintiffs and the Proposed Classes



                                      Signature Attestation

       Pursuant to Local Civil Rule 5-1(i)(3), I attest that concurrence in the filing of this

document has been obtained from each of the above signatories.

       Dated: April 22, 2019


                                                        By:   /s/ P. Casey Pitts
                                                                 P. CASEY PITTS




                                                    3
           Stipulation to Postpone Futher Case Management Conference; Proposed Order
                                      No. 3:18-cv-04312-VC
            Case 3:18-cv-04312-VC Document 83 Filed 04/22/19 Page 4 of 4




                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                  SAN FRANCISCO DIVISION

 JORGE BERMUDEZ, et al.,                                No. 3:18-cv-04312-VC

                                 Plaintiffs,
                                                        [PROPOSED] ORDER
          and

 SERVICE EMPLOYEES
 INTERNATIONAL UNION, LOCAL 521,
 and COUNTY OF SANTA CLARA,

                                 Defendants.



         Pursuant to the stipulation of the parties, the further telephonic case management

conference shall be held on Tuesday, May 14, 2019 at 2:30pm. A joint case management

statement is due Tuesday, May 7, 2019.




IT IS SO ORDERED.


Dated:                  , 2019      By:    _____________________________________
                                                  HON. VINCENT CHHABRIA
                                          JUDGE OF THE UNITED STATES DISTRICT COURT
                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA




                                                    4
             Stipulation to Postpone Futher Case Management Conference; Proposed Order
                                        No. 3:18-cv-04312-VC
